     Case 2:17-cv-01326-TLN-EFB Document 139 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VILAYCHITH KHOUANMANY,                            No. 2:17-cv-01326-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES MARSHALS, et al.,
15                       Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se with an action brought under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 6, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire

26   file, the Court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                       1
     Case 2:17-cv-01326-TLN-EFB Document 139 Filed 06/22/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed May 6, 2020, are ADOPTED IN FULL; and

 3            2. All claims in the third amended complaint, other than Plaintiff’s Eighth Amendment

 4   sexual assault claims against Defendants Deppe and Alencastre, are DISMISSED without leave to

 5   amend.

 6   DATED: June 19, 2020

 7

 8

 9
                                                            Troy L. Nunley
10                                                          United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
